Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 8 TO CREDIT AGREEMENT

This AMENDMENT NO. 8 TO CREDIT AGREEMENT (this “Amendment”) dated as of
April 29, 2015 (the “Amendment No. 8 Effective Date”), among USMD HOLDINGS,
INC., a Delaware corporation “Holdings”), UROLOGY ASSOCIATES OF NORTH TEXAS,
P.L.L.C., Texas professional limited liability company, USMD INC., a Texas
corporation, IMPEL MANAGEMENT SERVICES, L.L.C., a Texas limited liability
company, IMPEL CONSULTING EXPERTS, L.L.C., a Texas limited liability company,
MAT-RX DEVELOPMENT, L.L.C., a Texas limited liability company, USMD OF ARLINGTON
GP, L.L.C., a Texas limited liability company, US LITHOTRIPSY, L.P., a Texas
limited partnership, USMD CANCER TREATMENT CENTERS, L.L.C., a Texas limited
liability company, USMD CANCER TREATMENT CENTERS GP, L.L.C., Texas limited
liability company, USMD PPM, LLC, a Texas limited liability company, USMD
DIAGNOSTIC SERVICES, LLC, a Texas limited liability company, MAT-RX FORT WORTH
GP, L.L.C., a Texas limited liability company, USMD ADMINISTRATIVE SERVICES,
L.L.C., Texas limited liability company, USGP, LLC., a Texas limited liability
company, LITHO GP, LLC., a Texas limited liability company, METRO I STONE
MANAGEMENT, LTD., a Texas limited partnership, USMD AFFILIATED SERVICES, a Texas
not for profit corporation, MEDICAL CLINIC OF NORTH TEXAS PLLC, a Texas
professional limited liability company, and USMD CTC (MO), LLC, a Missouri
limited liability company (individually a “Borrower” and collectively, the
“Borrowers”), the undersigned Lenders (as defined below), and SOUTHWEST BANK, a
Texas state bank, as administrative agent for the Lenders (the “Administrative
Agent”).

PRELIMINARY STATEMENTS:

(1) The Borrowers, the lenders party thereto (the “Lenders”), and the
Administrative Agent are parties to that certain Credit Agreement dated as of
August 31, 2012, as amended by that certain Amendment No. 1 to Credit Agreement
dated as of February 28, 2013, as further amended by that certain Amendment
No. 2 to Credit Agreement dated as of September 13, 2013, as further amended by
that certain Amendment No. 3 to Credit Agreement dated as of February 25, 2014,
as further amended by that certain Waiver and Amendment No. 4 to Credit
Agreement dated as of April 14, 2014, as further amended by that certain
Amendment No. 5 to Credit Agreement dated as of September 23, 2014, as further
amended by that certain Amendment No. 6 to Credit Agreement and Amendment No. 1
to Guarantee and Collateral Agreement, dated as of December 22, 2014, as further
amended by that certain Amendment No. 7 to Credit Agreement, dated as of
March 13, 2015 (the “Credit Agreement”).

(2) The Borrowers have requested that the Credit Agreement be amended in the
manner provided for in this Amendment.

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, hereby
agree as follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, capitalized terms
which are defined in the Credit Agreement are used herein as therein defined.



--------------------------------------------------------------------------------

SECTION 2. Amendment to Credit Agreement. The Credit Agreement is, effective as
of the Amendment No. 8 Effective Date, hereby amended as follows:

(a) The following definitions of “Amendment No. 8 Effective Date,” “7.25%
Convertible Subordinated Notes Due 2020,” “Additional Permitted Convertible
Subordinated Notes Transaction” and “Additional Permitted Convertible
Subordinated Notes” are hereby added to Section 1.01 of the Credit Agreement in
the correct alphabetical locations:

“Amendment No. 8 Effective Date” means April 29, 2015.

“7.25% Convertible Subordinated Notes Due 2020” means the collective reference
to the 7.25% Convertible Subordinated Notes Due 2020 issued by Holdings in the
aggregate principal amount of $1,550,000, and all notes issued in substitution,
replacement or exchange thereof or in connection with any Transfer (as defined
in the Convertible Note Subordination Agreements).

“Additional Permitted Convertible Subordinated Notes Transaction” means each
transaction under which Borrower seeks to issue Additional Permitted Convertible
Subordinated Notes.

“Additional Permitted Convertible Subordinated Notes” means the collective
reference to the Convertible Subordinated Notes, approved after the Amendment
No. 8 Effective Date, by Administrative Agent on behalf of the Lenders under
Section 6.02(f)(ii) of the Credit Agreement, and issued by Holdings in the
aggregate original principal amount not to exceed $3,450,000, and all notes
issued in substitution, replacement or exchange thereof or in connection with
any Transfer (as defined in the Convertible Note Subordination Agreements). For
purposes of the calculation of the aggregate principal amount permitted under
this definition, the aggregate amount shall reduce as Additional Permitted
Convertible Subordinated Notes are paid or reduced and shall not thereafter
increase.

(b) The definition of “Convertible Notes” contained in Section 1.01 of the
Credit Agreement is amended and restated in its entirety to read as follows:

“Convertible Notes” means the collective reference to the 5% Convertible
Subordinated Notes Due 2019, the 7.75% Convertible Subordinated Notes Due 2020,
the 7.25% Convertible Subordinated Notes Due 2020 and the Additional Permitted
Convertible Subordinated Notes.

(c) Paragraph (f) of Section 6.02 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

“(f)(i) Indebtedness of the Borrowers in respect of the Subordinated Debt and
extensions thereof permitted by the Subordination Agreement, and Indebtedness of
Holdings under the Convertible Notes and extensions thereof permitted by the
Convertible Note Subordination Agreements; provided, however, that (a) the
aggregate principal amount of the 5% Convertible Subordinated Notes Due 2019
shall not exceed $27,869,305; provided, further, that if Holdings elects to not
purchase 26,041 Class P

 

-2-



--------------------------------------------------------------------------------

Units from Arlington Neurological Association, the aggregate consideration for
the acquisition of Class P Units by Holdings shall not exceed $24,341,764;
(b) the aggregate principal amount of the 7.75% Convertible Subordinated Notes
Due 2020 shall not exceed $3,500,000; (c) the aggregate principal amount of the
7.25% Convertible Subordinated Notes Due 2020 shall not exceed $1,550,000; and
(d) the aggregate principal amount of Additional Permitted Convertible
Subordinated Notes shall not exceed $3,450,000.”

(ii) Prior to completion of any Additional Permitted Convertible Subordinated
Notes Transaction or issuance of any Additional Permitted Convertible
Subordinated Notes, Borrowers shall have received the written consent of the
Administrative Agent, acting on behalf of the Lenders, to the Additional
Permitted Convertible Subordinated Notes Transaction and to the satisfaction of
the following conditions precedent, which consent may be given or withheld in
Administrative Agent’s sole discretion:

(A) The Administrative Agent shall have received all certificates, documents,
agreements and information requested by the Administrative Agent regarding the
terms and conditions of each applicable Additional Permitted Convertible
Subordinated Notes Transaction and issuance of Additional Permitted Convertible
Subordinated Notes in connection therewith;

(B) The Administrative Agent shall have received true and correct copies of
subscription agreements in connection with such Additional Permitted Convertible
Subordinated Notes Transaction duly executed and delivered by Holdings and each
holder of an Additional Permitted Convertible Subordinated Note issued by
Holdings;

(C) The Administrative Agent shall have received true and correct copies of
(i) resolutions of the Board of Directors (or comparable managing body) of
Holdings, and each holder (other than an individual) of Additional Permitted
Convertible Subordinated Note(s), authorizing the Additional Permitted
Convertible Subordinated Notes Transaction, and in the case of each such holder,
authorizing such holder to execute, deliver and perform the Convertible Note
Subordination Agreement to which it is a party, and (ii) all documents
evidencing other necessary organizational action and governmental and third
party approvals, if any, with respect to each applicable Additional Permitted
Convertible Subordinated Notes Transaction and the other matters contemplated
hereby and thereby;

(D) The Administrative Agent shall have received a certificate of the Secretary
or an Assistant Secretary of (i) Holdings certifying the names and signatures of
its officers authorized to execute and deliver the documents executed by it in
connection with the applicable Additional Permitted Convertible Subordinated
Notes Transaction, and (ii) each holder of an Additional Permitted Convertible
Subordinated Note (other than an individual) certifying the names and signatures
of its officers authorized to execute and deliver the Convertible Note
Subordination Agreement to which such holder is a party;

 

-3-



--------------------------------------------------------------------------------

(E) The Administrative Agent shall have received copies of each of the executed
Additional Permitted Convertible Subordinated Notes (in form and substance
satisfactory to Administrative Agent) issued by Holdings, certified as to
authenticity by Holdings;

(F) The Administrative Agent shall have received a separate Convertible Note
Subordination Agreement duly executed and delivered by Holdings and each holder
of an Additional Permitted Convertible Subordinated Note issued by Holdings;

(G) The Administrative Agent shall have received evidence that the Borrowers
shall have paid to the Administrative Agent all reasonable out-of-pocket fees
and expenses of the Administrative Agent incurred in connection with the
Additional Permitted Convertible Subordinated Notes Transaction and the
transactions contemplated thereby (including, to the extent invoiced, the
reasonable out-of-pocket fees, disbursements and charges of counsel to the
Administrative Agent);

(H) The final terms and conditions of each aspect of the Additional Permitted
Convertible Subordinated Notes Transaction, shall be in all material respects as
described in the certificates, documents, agreements and information delivered
to Administrative Agent and Lenders under subsection (A) of this
Section 6.02(f)(ii) above and in the other written information provided by
Holdings to the Administrative Agent and the Lenders with respect thereto, and
to the extent not described therein, shall be otherwise satisfactory to the
Administrative Agent and the Lenders in their sole discretion;

(I) No Default or Event of Default shall have occurred and be continuing or
would result from the Additional Permitted Convertible Subordinated Notes
Transaction or issuance of Additional Permitted Convertible Subordinated Notes
or application of the proceeds thereof; and

(J) The Administrative Agent shall have received such other certificates,
documents and agreements as the Administrative Agent may reasonably request.”

SECTION 3. Conditions of Effectiveness. This Amendment shall become effective
when, and only when, on or before the Amendment No. 8 Effective Date:

(a) Counterparts. The Administrative Agent shall have received counterparts of
this Amendment duly executed and delivered by the Lenders and all of the
Borrowers.

(b) Officers’ Certificate. The Administrative Agent shall have received a
certificate of the Borrower Representative, on behalf of each Borrower,
certifying (i) that resolutions of the board of directors, board of managers or
other appropriate governing body of each Borrower, previously certified and
delivered to the Administrative Agent, authorize the execution, delivery and
performance by such Borrower of this Amendment and each of the other documents
required to be executed by such Borrower hereunder and such resolutions are in
full force and effect and

 

-4-



--------------------------------------------------------------------------------

have not been amended or modified, (ii) the officers of each Borrower (A) who
are authorized to sign this Amendment and the other documents required hereby
and to which such Borrower is a party and (B) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Amendment, the Credit Agreement and
the other Loan Documents, (iii) specimen signatures of such authorized officers,
and (iv) that the Organizational Documents of each Borrower most recently
certified and delivered to the Administrative Agent, are in full force effect
and have not been amended or modified. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower Representative.

(c) Convertible Note Subordination Agreements. The Administrative Agent shall
have received a separate Convertible Note Subordination Agreement duly executed
and delivered by Holdings and each holder of a 7.25% Convertible Subordinated
Note Due 2020 issued by Holdings.

(d) 7.25% Convertible Subordinated Notes Due 2020. The Administrative Agent
shall have received copies of the executed 7.25% Convertible Subordinated Notes
Due 2020 issued by Holdings, certified as to authenticity by Holdings.

(e) Fees and Expenses. The Administrative Agent shall have received evidence
that the Borrowers shall have paid to the Administrative Agent all out-of-pocket
fees and expenses of the Administrative Agent incurred in connection with this
Amendment and the transactions contemplated hereby (including, to the extent
invoiced, the out-of-pocket fees, disbursements and charges of counsel to the
Administrative Agent).

(f) Other Documents. The Administrative Agent shall have received such other
certificates, documents and agreements as the Administrative Agent may
reasonably request.

SECTION 4. Representations and Warranties of the Borrowers. To induce the
Administrative Agent and the Lenders to enter into this Amendment, each of the
Borrowers hereby represents and warrants to the Administrative Agent and all of
the Lenders as of the date hereof that:

(a) Existence; etc. Each Borrower is duly organized, validly existing and in
good standing under the laws of the jurisdiction indicated in the preamble of
this Amendment.

(b) No Legal Bar. Each Borrower has the power, authority, and legal right to
execute, deliver and perform its obligations under this Amendment and each other
document or instrument required to be executed and delivered by it hereunder.
The execution, delivery and performance by each Borrower of this Amendment and
each other document or instrument required to be executed and delivered by such
Borrower hereunder have been duly authorized by all necessary organizational
action and do not and will not (i) contravene or violate any of the
Organizational Documents of such Borrower, (ii) violate any Requirement of Law,
(iii) violate any Contractual Obligation binding on or affecting such Borrower
or any of its assets, (iv) violate any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Borrower or its
property is subject or (v) result in, or require, the creation or

 

-5-



--------------------------------------------------------------------------------

imposition of any mortgage, deed of trust, pledge, Lien, security interest or
other charge, encumbrance or preferential arrangement of any nature (other than
pursuant to the Security Documents) upon or with respect to any of the
properties now owned or hereafter acquired by such Borrower.

(c) Approvals. No consent or authorization of, approval by, notice to, filing
with or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the execution, delivery and performance of
this Amendment by any of the Borrowers.

(d) Enforceable Obligations. This Amendment has been duly executed and delivered
by each Borrower. This Amendment constitutes a legal, valid and binding
obligation of each Borrower enforceable against each Borrower in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.

(e) Security Documents. The Security Documents constitute valid and perfected
security interests and liens in and to the Collateral covered thereby with the
priority required thereunder and secure the payment and performance of the
Secured Obligations, and all action required to perfect fully such security
interests and liens has been taken and completed, and the execution, delivery
and performance of this Amendment do not adversely affect any such security
interests and liens or the perfection or priority thereof.

(f) No Default. No Default or Event of Default has occurred and is continuing.

(g) Representations and Warranties. The representations and warranties made by
each of the Borrowers in the Credit Agreement and the other Loan Documents are
true and correct in all material respects on and as of the date hereof (except
to the extent such representations and warranties relate, by their terms, to a
specific earlier date, in which case they shall be true and correct on and as of
such earlier date).

SECTION 5. RELEASE; COVENANT NOT TO SUE; ACKNOWLEDGMENT. (a) EACH BORROWER
(COLLECTIVELY, THE “RELEASING PARTIES”) HEREBY ABSOLUTELY AND UNCONDITIONALLY
RELEASES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT AND EACH LENDER, AND
ANY AND ALL RELATED PARTIES OF ANY OF THE FOREGOING (EACH A “RELEASED PARTY”),
FROM ANY AND ALL CLAIMS, DEMANDS OR CAUSES OF ACTION OF ANY KIND, NATURE OR
DESCRIPTION RELATING TO OR ARISING OUT OF OR IN CONNECTION WITH OR AS A RESULT
OF ANY OF THE OBLIGATIONS, THE CREDIT AGREEMENT, THIS AMENDMENT, OR ANY OF THE
OTHER LOAN DOCUMENTS, WHETHER ARISING IN LAW OR EQUITY OR UPON CONTRACT OR TORT
OR UNDER ANY STATE OR FEDERAL LAW OR OTHERWISE, WHICH EACH RELEASING PARTY HAS
HAD, NOW HAS OR HAS MADE CLAIM TO HAVE AGAINST ANY RELEASED PARTY FOR OR BY
REASON OF ANY ACT, OMISSION, MATTER, CAUSE OR THING WHATSOEVER ARISING FROM THE
BEGINNING OF TIME TO AND INCLUDING THE DATE OF THIS AMENDMENT, WHETHER SUCH
CLAIMS, DEMANDS AND CAUSES OF ACTION ARE

 

-6-



--------------------------------------------------------------------------------

MATURED OR UNMATURED OR KNOWN OR UNKNOWN. IT IS THE INTENTION OF EACH RELEASING
PARTY IN PROVIDING THIS RELEASE THAT THE SAME SHALL BE EFFECTIVE AS A BAR TO
EACH AND EVERY CLAIM, DEMAND AND CAUSE OF ACTION SPECIFIED. EACH RELEASING PARTY
ACKNOWLEDGES THAT IT MAY HEREAFTER DISCOVER FACTS DIFFERENT FROM OR IN ADDITION
TO THOSE NOW KNOWN OR BELIEVED TO BE TRUE WITH RESPECT TO SUCH CLAIMS, DEMANDS,
OR CAUSES OF ACTION AND AGREE THAT THIS INSTRUMENT SHALL BE AND REMAIN EFFECTIVE
IN ALL RESPECTS NOTWITHSTANDING ANY SUCH DIFFERENCES OR ADDITIONAL FACTS. EACH
RELEASING PARTY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT THE RELEASE SET FORTH
ABOVE MAY BE PLEADED AS A FULL AND COMPLETE DEFENSE AND MAY BE USED AS A BASIS
FOR AN INJUNCTION AGAINST ANY ACTION, SUIT OR OTHER PROCEEDING WHICH MAY BE
INSTITUTED, PROSECUTED OR ATTEMPTED IN BREACH OF THE PROVISIONS OF SUCH RELEASE.

(b) EACH RELEASING PARTY, ON BEHALF OF ITSELF AND ITS SUCCESSORS, ASSIGNS, AND
OTHER LEGAL REPRESENTATIVES, HEREBY ABSOLUTELY, UNCONDITIONALLY AND IRREVOCABLY,
COVENANTS AND AGREES WITH AND IN FAVOR OF EACH RELEASED PARTY THAT IT WILL NOT
SUE (AT LAW, IN EQUITY, IN ANY REGULATORY PROCEEDING OR OTHERWISE) ANY RELEASED
PARTY ON THE BASIS OF ANY CLAIM RELEASED, REMISED AND DISCHARGED BY SUCH
RELEASING PARTY PURSUANT TO THE ABOVE RELEASE. IF ANY RELEASING PARTY OR ANY OF
ITS SUCCESSORS, ASSIGNS OR OTHER LEGAL REPRESENTATIVES VIOLATES THE FOREGOING
COVENANT, SUCH RELEASING PARTY, FOR ITSELF AND ITS SUCCESSORS, ASSIGNS AND LEGAL
REPRESENTATIVES, AGREES TO PAY, IN ADDITION TO SUCH OTHER DAMAGES AS ANY
RELEASED PARTY MAY SUSTAIN AS A RESULT OF SUCH VIOLATION, ALL ATTORNEYS’ FEES
AND COSTS INCURRED BY SUCH RELEASED PARTY AS A RESULT OF SUCH VIOLATION.

(c) EACH RELEASING PARTY HEREBY ACKNOWLEDGES ITS STATUS AS A BORROWER AND
AFFIRMS ITS OBLIGATIONS UNDER THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND EACH RELEASING PARTY REPRESENTS AND WARRANTS THAT THERE ARE NO LIABILITIES,
CLAIMS, SUITS, DEBTS, LIENS, LOSSES, CAUSES OF ACTION, DEMANDS, RIGHTS, DAMAGES
OR COSTS, OR EXPENSES OF ANY KIND, CHARACTER OR NATURE WHATSOEVER, KNOWN OR
UNKNOWN, FIXED OR CONTINGENT, WHICH SUCH RELEASING PARTY MAY HAVE OR CLAIM TO
HAVE AGAINST ANY RELEASED PARTY ARISING UNDER, IN CONNECTION WITH, AND/OR WITH
RESPECT TO THE OBLIGATIONS, THE CREDIT AGREEMENT, THIS AMENDMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, AND EACH RELEASING PARTY FURTHER ACKNOWLEDGES THAT, AS OF
THE DATE HEREOF, IT DOES NOT HAVE ANY COUNTERCLAIM, SET-OFF, OR DEFENSE AGAINST
ANY OF THE RELEASED PARTIES, EACH OF WHICH SUCH RELEASING PARTY HEREBY EXPRESSLY
WAIVES.

SECTION 6. Reference to and Effect on the Loan Documents. (a) Upon the
effectiveness of this Amendment, on and after the date hereof each reference in
the Credit

 

-7-



--------------------------------------------------------------------------------

Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) Except as specifically amended or modified above, the Credit Agreement and
all other Loan Documents, are and shall continue to be in full force and effect
in accordance with their respective terms and are hereby in all respects
ratified and confirmed by each Borrower.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

(d) This Amendment is a Loan Document in all respects and for all purposes.

SECTION 7. Further Assurances. Each Borrower agrees that it shall, at such
Borrower’s expense and upon the request of the Administrative Agent, duly
execute and deliver, or cause to be duly executed and delivered, to the
Administrative Agent such further documents and do and cause to be done such
further acts as may be necessary or proper in the opinion of the Administrative
Agent to carry out more effectively the provisions and purposes of this
Amendment and each of the other Loan Documents.

SECTION 8. Costs and Expenses. The Borrowers jointly and severally agree to pay
or reimburse the Administrative Agent on demand for all of its out-of-pocket
costs and expenses incurred in connection with this Amendment, any other
documents prepared in connection herewith and the transactions contemplated
hereby, including, without limitation, the fees and disbursements of counsel to
the Administrative Agent.

SECTION 9. Binding Agreement; Assignment. This Amendment shall be binding on the
parties hereto and their respective successors and assigns; provided, however,
that none of the Borrowers may assign or delegate any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender.

SECTION 10. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this Amendment.

SECTION 11. Acknowledgment. Each Borrower hereby acknowledges that it has been
advised by counsel in the negotiation, preparation, execution and delivery of
this Amendment.

SECTION 12. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Texas.

 

-8-



--------------------------------------------------------------------------------

SECTION 13. Time of the Essence. Time is of the essence of this Amendment and
the other Loan Documents.

SECTION 14. Survival. All representations and warranties made in this Amendment
or any other Loan Document shall survive the execution and delivery of this
Amendment, and no investigation by the Administrative Agent or the Lenders or
any closing will affect such representations and warranties or the right of the
Administrative Agent or the Lenders to rely upon them.

SECTION 15. Headings. The section headings hereof are inserted for convenience
of reference only and shall in no way alter, amend, define or be used in the
construction or interpretation of the text of such section.

SECTION 16. ENTIRE AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS COLLECTIVELY REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NOT UNWRITTEN ORAL AGREEMENTS AMONG
THE PARTIES.

[Signature Pages Follow]

 

-9-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their proper and duly authorized officers as of the date first
above written.

 

ADMINISTRATIVE AGENT: SOUTHWEST BANK, a Texas state bank, as Administrative
Agent By:

/s/ Josh Burleson

Name: Josh Burleson Title: Vice President

 

Signature Page

Amendment No. 8 to Credit Agreement



--------------------------------------------------------------------------------

LENDER:

SOUTHWEST BANK,

a Texas state bank, as the sole Lender

By:

/s/ Josh Burleson

Name: Josh Burleson Title: Vice President

 

Signature Page

Amendment No. 8 to Credit Agreement



--------------------------------------------------------------------------------

BORROWERS: USMD HOLDINGS, INC. By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer IMPEL MANAGEMENT SERVICES,
L.L.C. By: USMD Holdings, Inc., its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer IMPEL CONSULTING EXPERTS,
L.L.C. By: Impel Management Services, L.L.C., its sole member By: USMD Holdings,
Inc., its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer

 

Signature Page

Amendment No. 8 to Credit Agreement



--------------------------------------------------------------------------------

USMD INC. By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer MAT-RX DEVELOPMENT, L.L.C.
By: USMD Inc., its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer MAT-RX FORT WORTH GP, L.L.C.
By: MAT-RX DEVELOPMENT, L.L.C., its sole member By: USMD Inc., its sole member
By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer

 

Signature Page

Amendment No. 8 to Credit Agreement



--------------------------------------------------------------------------------

USMD OF ARLINGTON GP, L.L.C. By: MAT-RX DEVELOPMENT, L.L.C., its sole member By:
USMD Inc., its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer USGP, LLC. By: USMD Inc.,
its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer US LITHOTRIPSY, L.P. By:
USGP, LLC., its general partner By: USMD Inc., its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer

 

Signature Page

Amendment No. 8 to Credit Agreement



--------------------------------------------------------------------------------

LITHO GP, LLC. By: US Lithotripsy, L.P., its sole member By: USGP, LLC., its
general partner By: USMD Inc., its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer METRO I STONE MANAGEMENT,
LTD. By: Litho GP, LLC., its general partner By: US Lithotripsy, L.P., its sole
member By: USGP, LLC., its general partner By: USMD Inc., its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer USMD ADMINISTRATIVE
SERVICES, L.L.C. By: USMD Inc., its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer

 

Signature Page

Amendment No. 8 to Credit Agreement



--------------------------------------------------------------------------------

USMD DIAGNOSTIC SERVICES, LLC By: USMD Inc., its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer USMD PPM, LLC By: USMD Inc.,
its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer USMD CANCER TREATMENT
CENTERS, L.L.C. By: USMD Inc., its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer

 

Signature Page

Amendment No. 8 to Credit Agreement



--------------------------------------------------------------------------------

USMD CANCER TREATMENT CENTERS GP, L.L.C. By: USMD Cancer Treatment Centers,
L.L.C., its sole member By: USMD Inc., its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer USMD AFFILIATED SERVICES By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer MEDICAL CLINIC OF NORTH
TEXAS PLLC By: USMD Affiliated Services, its sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer

 

Signature Page

Amendment No. 8 to Credit Agreement



--------------------------------------------------------------------------------

UROLOGY ASSOCIATES OF NORTH TEXAS, P.L.L.C. By: USMD Affiliated Services, its
sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer

USMD CTC (MO), LLC,

a Missouri limited liability company

By: USMD Cancer Treatment Centers, L.L.C., its sole member By: USMD Inc., its
sole member By:

/s/ Carolyn Jones

Name: Carolyn Jones Title: Chief Accounting Officer

 

Signature Page

Amendment No. 8 to Credit Agreement